Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1704
                     Lower Tribunal No. F17-21478B
                          ________________


                         Richard Perez-Mora,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and LOGUE, and LINDSEY, JJ.

     PER CURIAM.
Affirmed.




            2